Case 4:20-cv-00467-SDJ-CAN Document 36 Filed 07/06/21 Page 1 of 3 PageID #: 312




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

  THE TRANSPARENCY PROJECT,           §
                                      §
                Plaintiff,            §               CIVIL ACTION No. 4:20CV467
                                      §
  v.                                  §
                                      §
  U.S. DEPARTMENT OF JUSTICE, et al., §               JUDGE SEAN D. JORDAN
                                      §
                Defendants.           §

              DEFENDANT FEDERAL BUREAU OF INVESTIGATION’S
                     PROPOSED PRODUCTION SCHEDULE
                IN RESPONSE TO THE COURT’S ORDER [ECF 35]

         Defendant Federal Bureau of Investigation (“FBI”) files this Proposed Production

 Schedule in response to the Court’s Order. [ECF 35].

                     FOIA Requests 1469375-000, 1421854-000 & 1468312-000

         As set forth in the Second Declaration of Michael G. Seidel, attached as Exhibit A,

 the FBI proposes the following production schedule regarding the first three requests:

         With respect to Plaintiff’s FOIA request 1469375-000, regarding records

 pertaining to surveillance of Edward Butowsky and Matt Couch, the FBI proposes to

 process the three (3) pages responsive to this request within thirty (30) days of this filing.

         With respect to Plaintiff’s FOIA requests 1421854-000 and 1468312-000,

 regarding records referencing Imran Awan, et al., in connection with the mishandling of

 computer systems and electronic equipment, including records being provided in Judicial

 Watch, Inc., 18-cv-02563 (DDC), the FBI proposes to continue to provide releases to

 Plaintiff on or about the 27th of each month, until processing in that case is complete.


 FBI Proposed Production Schedule                                                         Page 1
Case 4:20-cv-00467-SDJ-CAN Document 36 Filed 07/06/21 Page 2 of 3 PageID #: 313




 The FBI estimates that there are approximately 12,180 pages left within the scope of the

 Judicial Watch request and estimates that it will complete processing in approximately 25

 months.

         When production is complete, the FBI proposes that the parties meet and confer to

 discuss the details of a scheduling order for the briefing phase of the litigation, if

 necessary.

                                    FOIA Request 1469813-000

         With respect to Plaintiff’s FOIA request 1469813-000, regarding records relating

 to alleged hacking of Democratic National Committee (DNC) emails, the FBI has thus far

 identified approximately 495,862 pages responsive to this request. The FBI proposes to

 begin processing this request at a rate of 500 pages per month within (90) days of this

 filing. [Exhibit A: Declaration of Michael G. Seidel].

         The FBI acknowledges that there is no practical way to process the universe of

 nearly 500,000 documents at issue in FOIA request 1469813-000 in a time frame that is

 manageable in this lawsuit. The only practical solution is for Plaintiff to narrow the scope

 of his request to reduce the universe of potentially responsive documents. The FBI

 proposes that the Court order the parties to negotiate to reduce the volume of material

 responsive to this request.

                                             Respectfully submitted,


                                             NICHOLAS J. GANJEI
                                             ACTING UNITED STATES ATTORNEY
                                             /s/ Andrea L. Parker_________
                                             ANDREA L. PARKER


 FBI Proposed Production Schedule                                                         Page 2
Case 4:20-cv-00467-SDJ-CAN Document 36 Filed 07/06/21 Page 3 of 3 PageID #: 314




                                             Assistant United States Attorney
                                             Texas Bar No. 00790851
                                             550 Fannin St. Suite 1250
                                             Beaumont, Texas 77701-2237
                                             Tel: (409) 839-2538
                                             Fax: (409) 839-2550
                                             Email: andrea.parker@usdoj.gov

                                    CERTIFICATE OF SERVICE

         I hereby certify that on July 6, 2021, a true and correct copy of the foregoing

 document was filed electronically with the court and has been sent to counsel of record

 via the court’s electronic filing system.

                                             /s/ Andrea L. Parker_________
                                             ANDREA L. PARKER
                                             Assistant United States Attorney




 FBI Proposed Production Schedule                                                          Page 3
